             Case 3:18-cv-01591-JR     Document 37     Filed 01/03/19    Page 1 of 10




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                      IN THE UNITED STATES DISTRICT COURT
13                            FOR THE DISTRICT OF OREGON
14   Diane L. Gruber and Mark Runnels,       )
                                             )      Case No. 3:18-cv-01591-JR
15                                           )
           Plaintiffs,                       )
16                                           )      PLAINTIFFS’ FRCP 15 MOTION TO
                  vs.                        )      AMEND COMPLAINT
17                                           )
     Oregon State Bar, a public corporation, )
18                                           )
           Defendant.                        )
19   _________________________________)
20               CERTIFICATION OF COMPLIANCE WITH LR 7-1(A)(1)
21         Counsel for Plaintiffs certify that I have conferred with Defendant’s counsel and
22   Defendant does not oppose this motion.
23                                            MOTION
24
                                                           Michael L. Spencer, OSB #830907
                                                           403 Main St.
                                                           Klamath Falls, OR 97601
                                                           541-883-7139
     MOTION TO AMEND                                       mlslaw@live.com
     Page 1
             Case 3:18-cv-01591-JR       Document 37       Filed 01/03/19    Page 2 of 10




 1          COMES NOW Plaintiffs, by and through their attorney, Michael L. Spencer, and
 2   moves the Court for an Order pursuant to FRCP 15(2) to amend their Complaint in this
 3   matter to add additional Defendants, who are all Officers of Defendant Oregon State Bar,
 4   and who would be sued in their official capacity.
 5                                        MEMORANDUM
 6          FRCP 15(2) provides that “[t]he court should freely give leave when justice so
 7   requires.” In this matter, Plaintiffs seek to amend their Complaint to add three (3)
 8   individuals who are all Officers of the Oregon State Bar as Defendants. This amendment
 9   is necessary to ensure that this case may go forward if it is determined that Defendant
10   Oregon State Bar has Eleventh Amendment immunity. The 9th Circuit has held:
11          “The Eleventh Amendment does not bar the Students' claim for declaratory and
            injunctive relief against the individual defendants, sued in their official capacities,
12          who have responsibility for the administration of the Fees. See Native Village v.
            Blatchford, 38 F.3d 1505, 1511 (9th Cir.1994); see generally Ex Parte Young, 209
13          U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908). Ex Parte Young provided a narrow
            exception to Eleventh Amendment immunity for certain suits seeking declaratory
14          and injunctive relief against unconstitutional actions taken by state officers in their
            official capacities. See 209 U.S. at 155-56, 28 S.Ct. 441.”
15

16   Rounds v. Oregon State Bd. of Higher Educ., 166 F.3d 1032, 1036 (9th Cir., 1999)
17   Dated this January 3, 2019.
18                                                     /s/ Michael L. Spencer
                                                       Michael L. Spencer, OSB #830907
19                                                     403 Main St.
                                                       Klamath Falls, OR 97601
20                                                     541-883-7139
                                                       mlslaw@live.com
21                                                     Attorney for Plaintiffs
22

23

24
                                                               Michael L. Spencer, OSB #830907
                                                               403 Main St.
                                                               Klamath Falls, OR 97601
                                                               541-883-7139
     MOTION TO AMEND                                           mlslaw@live.com
     Page 2
              Case 3:18-cv-01591-JR    Document 37      Filed 01/03/19   Page 3 of 10




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                        IN THE UNITED STATES DISTRICT COURT
13                            FOR THE DISTRICT OF OREGON
14   Diane L. Gruber and Mark Runnels,       )
                                             )        Case No. 3:18-cv–1591-JR
15                                           )
            Plaintiffs,                      )
16                                           )
                   vs.                       )
17                                           )        1st AMENDED
     Oregon State Bar, a public corporation, )        COMPLAINT FOR CIVIL
18   Christine Constantino, President of the )        RIGHTS VIOLATION,
     Oregon State Bar; Helen Hierschbiel, )           INJUNCTIVE AND DECLARATORY
19   Chief Executive Officer of the          )        RELIEF AND DAMAGES
     Oregon State Bar,,                      )
20                                           )
            Defendants.                      )        42 USC §1983 (Freedom of Speech)
21                                           )        42 USC §1983 (Freedom of Association)
                                             )        42 USC §1988 (Attorney Fees)
22   _________________________________)
23   Plaintiffs allege:
24                                               1.

                                                            Michael L. Spencer, OSB #830907
                                                            403 Main St.
                                                            Klamath Falls, OR 97601
                                                            541-883-7139
     1st AMENDED COMPLAINT - Page 3                         mlslaw@live.com
             Case 3:18-cv-01591-JR       Document 37      Filed 01/03/19    Page 4 of 10




 1          Plaintiffs are all residents of the State of Oregon and are attorneys admitted by the
 2   Oregon State Supreme Court to practice law. They are all members of the Oregon State
 3   Bar as required by ORS 9.160.
 4                                                2.
 5          Defendant Oregon State Bar (OSB) is a public corporation established pursuant to
 6   ORS 9.010.
 7                                                3.
 8          Defendant Christine Constantino is a resident of Oregon, and President of the
 9   Oregon State Bar. As President of OSB, Defendant Christine Constantino is responsible
10   for creating and implementing procedural safeguards required to ensure member dues are
11   used only for “chargeable” activities—meaning only those germane to improving the
12   quality of legal services through the regulation of attorneys. Defendant Christine
13   Constantino also participates in determining positions on legislation and ballot measures
14   both as a member of the Board of Governors and the Legislative Committee. Defendant
15   Christine Constantino is responsible for enforcing the laws requiring membership and
16   funding of OSB as a prerequisite to practicing law in the State of Oregon. Defendant
17   Christine Constantino is currently implementing and enforcing the unconstitutional
18   practices and polices complained of in this action. Defendant Christine Constantino is
19   sued in her official capacity.
20                                                4.
21          Defendant Helen Hierschbiel is a resident of Oregon, and Executive Director of
22   OSB. In that capacity, Defendant Helen Hierschbiel is responsible for creating
23   and implementing procedural safeguards required to ensure member dues are used only
24   for chargeable activities. As Executive Director, Defendant Helen Hierschbiel also serves

                                                              Michael L. Spencer, OSB #830907
                                                              403 Main St.
                                                              Klamath Falls, OR 97601
                                                              541-883-7139
     1st AMENDED COMPLAINT - Page 4                           mlslaw@live.com
             Case 3:18-cv-01591-JR       Document 37      Filed 01/03/19   Page 5 of 10




 1   as the chief lobbyist of OSB and works with the Legislative Committee to develop and
 2   implement OSB’s legislative priorities. Defendant Helen Hierschbiel is responsible for
 3   enforcing the laws requiring membership and funding of OSB as a prerequisite to
 4   practicing law in the State of Oregon. Defendant Helen Hierschbiel is currently
 5   implementing and enforcing the unconstitutional practices and polices complained of in
 6   this action. Defendant Helen Hierschbiel is sued in her official capacity.
 7                                                5.
 8          Plaintiffs are compelled to pay various fees, assessments and dues to Defendant
 9   OSB pursuant to ORS 9.191 as a condition of engaging in their state regulated profession.
10                                                6.
11          Defendant OSB engages in various types of political and ideological activities
12   which Plaintiffs do not agree with. An example of such activities includes the “Statement
13   on White Nationalism and Normalization of Violence” published in the April 2018
14   Oregon State Bar Bulletin, which is paid for, in part, by the dues which Plaintiffs are
15   compelled to pay. A true and accurate copy of the “Statement on White Nationalism and
16   Normalization of Violence” is attached hereto and by this reference incorporated herein.
17                                                7.
18          Plaintiffs submit that this collection of compulsory fees from them violates their
19   rights under the First Amendment to the United States Constitution as recently set out by
20   the US Supreme Court in Janus v. American Federation of State, County and Municipal
21   Employees, et al, ___ S. Ct. ) _____ (No. 16–1466) (2018). They seek: (a) a declaratory

22   judgment against Defendant to this effect; (b) injunctive relief that prohibits Defendant
23   from seizing compulsory fees from them in the future; and (c) damages from the
24   Defendant for compulsory fees wrongfully seized from them.

                                                              Michael L. Spencer, OSB #830907
                                                              403 Main St.
                                                              Klamath Falls, OR 97601
                                                              541-883-7139
     1st AMENDED COMPLAINT - Page 5                           mlslaw@live.com
             Case 3:18-cv-01591-JR        Document 37       Filed 01/03/19    Page 6 of 10




 1                                  JURISDICTION AND VENUE
 2                                                 8.
 3          This is an action under the Federal Civil Rights Act of 1871, 42 U.S.C. § 1983, to
 4   redress the deprivation, under color of state law, of rights, privileges, and immunities
 5   secured to Plaintiffs by the Constitution of the United States, particularly the First and
 6   Fourteenth Amendments.
 7                                                 8.
 8          This Court has jurisdiction over Plaintiffs' claims pursuant to 28 U.S.C. § 1331,
 9   because they arise under the United States Constitution, and 28 U.S.C. § 1343 and
10   because Plaintiffs seek relief under 42 U.S.C. § 1983. This Court has authority under 28
11   U.S.C. §§ 2201 and 2202 to grant declaratory relief and other relief based thereon.
12                                                 10.
13          Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial
14   part of the events giving rise to the claim occurred in this district, and because the
15   Defendants operate or do business in this judicial district, thus residing in this district for
16   purposes of 28 U.S.C. §§ 1391(c)(2) and 1391(d).
17                                         ALLEGATIONS
18                                                 11.
19          Plaintiffs object to being compelled to financially contribute to the Defendant OSB
20   as a condition of their being able to engage in their state regulated profession.
21                                                 12.
22          Plaintiffs object to policies and activities of Defendant OSB which are political or
23   ideological in nature and specifically object to many of those policies and activities.
24                                                 13.

                                                                Michael L. Spencer, OSB #830907
                                                                403 Main St.
                                                                Klamath Falls, OR 97601
                                                                541-883-7139
     1st AMENDED COMPLAINT - Page 6                             mlslaw@live.com
             Case 3:18-cv-01591-JR        Document 37      Filed 01/03/19    Page 7 of 10




 1          Plaintiffs object to be required to being a member of an organization as a condition
 2   of their being able to engage in their state regulated profession.
 3                                                 14.
 4          Other options exist, such as the licensing system utilized by the State of Oregon
 5   for all other professions regulated by the State of Oregon, to accomplish the purposes of
 6   the requirement of membership in the Defendant OSB through means significantly less
 7   restrictive of Plaintiff’s associational freedoms.
 8                                             COUNT I
 9   (Compulsory Union Fees Violate 42 U.S.C. § 1983 and the United States Constitution)
10                                                15.
11          Plaintiffs re-allege and incorporate by reference the paragraphs set forth above.
12                                                16.
13          By requiring under color of state law that Plaintiffs pay compulsory fees as a
14   condition of their professional activities, Defendants are violating Plaintiffs' First
15   Amendment rights to free speech, petitioning, and association, as secured by the
16   Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.
17                                                17.
18          As a result, Plaintiffs are suffering the irreparable harm and injury inherent in a
19   violation of First Amendment rights for which there is no adequate remedy at law. Unless
20   enjoined by this Court, Plaintiffs will continue to suffer irreparable harm and injury.
21                                                18.
22          The following Oregon laws that authorize compulsory fees are unconstitutional,
23   both on their face and as applied to the Plaintiffs: ORS 9.010, 9.160, 9.166, 9.180, 9.191
24   and 9.200.

                                                               Michael L. Spencer, OSB #830907
                                                               403 Main St.
                                                               Klamath Falls, OR 97601
                                                               541-883-7139
     1st AMENDED COMPLAINT - Page 7                            mlslaw@live.com
               Case 3:18-cv-01591-JR        Document 37      Filed 01/03/19     Page 8 of 10




 1                                              COUNT II
 2                                                   19.
 3            In the alternative, and if the Plaintiffs’ First Claim is denied, by failing to reduce
 4   the dues which Plaintiffs’ are compelled to pay for political or ideological activities
 5   violates Plaintiffs’ First Amendment rights as secured by the Fourteenth Amendment to
 6   the United States Constitution in violation of the holding of the US Supreme Court in
 7   Keller v. State Bar of California, 496 U.S. 1 (1990).

 8                                       PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiffs pray that this Court:
10   A. Issue a declaratory judgment against the Defendants that:
11   1. It is unconstitutional under the First Amendment, as secured against State infringement
12   by the Fourteenth Amendment and 42 U.S.C. § 1983, to seize or require payment of
13   compulsory fees from Plaintiffs;
14   2. The following statutory provisions are unconstitutional under the First Amendment, as
15   secured against State infringement by the Fourteenth Amendment and 42 U.S.C. § 1983,
16   and are null and void: ORS 9.010, 9.160, 9.166, 9.180, 9.191 and 9.200.
17   B. Issue preliminary and permanent injunctions against the Defendants that prohibit the
18   Defendants from collecting compulsory fees from Plaintiffs or otherwise requiring that
19   they pay compulsory fees to an organization as a condition of their practice of their state
20   regulated profession.
21   C. Award Plaintiffs judgment for all compulsory fees seized from them under color of
22   state law from the beginning of the applicable statute of limitations to the date of the said
23   award.
24   D. Pursuant to 42 U.S.C. § 1988, award Plaintiffs their costs, including reasonable

                                                                 Michael L. Spencer, OSB #830907
                                                                 403 Main St.
                                                                 Klamath Falls, OR 97601
                                                                 541-883-7139
     1st AMENDED COMPLAINT - Page 8                              mlslaw@live.com
              Case 3:18-cv-01591-JR        Document 37          Filed 01/03/19   Page 9 of 10




 1   attorneys' fees incurred in the litigation of this case.
 2   E. If Plaintiffs’ First Count is not successful, awarding damages for dues collected to the
 3   extent that they are for political or ideological activities of Defendants.
 4   F. Ordering such further relief as is just and proper.
 5   Dated this
 6                                                                 ___________________________
                                                                   Michael L. Spencer, OSB 830907
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                                   Michael L. Spencer, OSB #830907
                                                                   403 Main St.
                                                                   Klamath Falls, OR 97601
                                                                   541-883-7139
     1st AMENDED COMPLAINT - Page 9                                mlslaw@live.com
            Case 3:18-cv-01591-JR     Document 37     Filed 01/03/19   Page 10 of 10




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that I served a true and accurate copy of the foregoing MOTION
 3   FOR PARTIAL SUMMARY JUDGMENT on:
 4   Steven M. Wilker
     Attorney at Law
 5   Tonkon Torp LLP
     888 SW Fifth Avenue
 6   Suite 1600
     Portland, OR 97204
 7   steven.wilker@tonkon.com
 8   of Attorneys for Defendant
 9   by electronic means through the Court’s Case Management/Electronic Case File system
     on the date set forth below.
10
     January 3, 2019.
11
                                                    /s/ Michael L. Spencer
12                                                  Michael L. Spencer, OSB #830907
                                                    Attorney for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

                                                          Michael L. Spencer, OSB #830907
                                                          403 Main St.
                                                          Klamath Falls, OR 97601
                                                          541-883-7139
     1st AMENDED COMPLAINT - Page 10                      mlslaw@live.com
